DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Applicant's election with traverse of Group I, encompassing claims 1-2, 5-6, 10-12 and 14, in the reply filed on January 10, 2022 is acknowledged.  The traversal is on the ground(s) that the examiner has not provided any evidence or support for showing that the different processes and products are mutually exclusive, nor has the examiner met the burden in showing that the inventions are independent or distinct.  
This is not found persuasive because as was noted in the restriction requirement mailed December 22, 2021, each of the four groups are directed to distinct methods or products which are either not capable of use together or have materially different designs, modes of operation, functions or effects.  The examiner has shown that the different inventions of Groups I-IV are independent or distinct for the reasons set forth previously.  Furthermore, MPEP § 803 provides that the separate classification of distinct inventions is sufficient to establish a prima facie case that the search and examination of the plural inventions would imposes a serious burden upon the Examiner; such separate classification was set forth in the restriction requirement. Therefore, prosecution of all of the groups together would impose a serious search and examination burden not just because of their separate status in the art (evidenced by the different classifications) necessitating unique searches in the prior art, but also because the different inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112.
The requirement is still deemed proper and is therefore made FINAL.

2.	Claims 3-4, 7-9, 13 and 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 10, 2022.

3.	Accordingly, claims 1-2, 5-6, 10-12 and 14 are under examination in the current office action.

Information Disclosure Statement
4.	The information disclosure statement (IDS) filed 02/22/2021 has been considered and the references therein are of record.

Priority
5.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. A certified copy of EPO 19217147.8 has been received.

Claim Objections
6.	Claim 5 is objected to because of the following informalities:  Claim 5 recites dependency from non-elected subject matter.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 5 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 recites a method for diagnosis of a disease, comprising “using the autoantibody according to claim 4”, wherein claim 4 recites an “isolated autoantibody to Septin-7”. Claim 5 is therefore indefinite since it does not set forth any steps involved in the diagnostic method, and it is unclear what method or process applicant is intending using) without any active, positive steps delimiting how this use is actually practiced.

Claim 14 recites the limitation "the variant thereof" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 1-2, 5-6 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sorek et al. (WO 2016/125148 A1; listed on IDS).
	Sorek et al. teach a method that comprises detecting autoantibodies in a subject sample, wherein the autoantibody profile can be used in the diagnosis of brain injury or other neurodegenerative conditions (see paragraph spanning pp. 3-4). In particular, Sorek discloses that serum IgG and/or IgM antibodies were tested for binding to various antigens, including Septin-7 (see Table 1 at p. 58), which lists Septin-7 peptides (SEQ ID NOs: 59 and 60). The present specification defines the term “variant” to include fragments of the full-length sequence (see at p. 15, 2nd paragraph of the instant specification). Sorek indicates that the biological sample obtained from the subject being tested may include plasma, serum, whole blood, cerebrospinal fluid (CSF), urine and saliva (p. 36 lines 20-24), which addresses claim 11. Therefore, Sorek provides for a method of detecting, in a sample from a patient, an autoantibody binding to Septin-7 as in present claim 1, wherein the detecting is performed with a polypeptide comprising Septin-7 or a variant thereof, as in claim 2.
	With respect to claims 5 and 10, Sorek teaches that detection of autoantibodies in a biological sample is used to for diagnostic purposes, such as for the diagnosis of a disease, disorder or condition (see p. 45 lines 5-18). Sorek teaches that the disclosed 
	Regarding claim 6, Sorek teaches that the method of determining the reactivity of antibodies in the sample to the antigen (such as Septin-7) is performed by contacting the sample with an antigen probe under conditions allowing for a specific antigen-antibody complex may be formed, and quantifying the amount of antigen-antibody complex formed for each antigen probe (see p. 30 lines 3-10). For example, Sorek describes using an antigen microarray (see pp. 37-40) in which individual antigens are arranged on a chip in a defined array, and samples containing the autoantibodies specific for the antigen are contacted to the chip to allow binding to the spot containing the antigen, which forms an antigen-autoantibody complex. Such a complex is necessarily “isolated” on the array chip in order for it to be detected and quantified. Sorek also teaches that the autoantibodies may be isolated from a sample obtained or derived from the tested subject (see p. 28 lines 6-8).
	And regarding claim 12, Sorek teaches that various immunoassays may be used in the disclosed diagnostic methods, such as ELISA, radiation counting (i.e., a radiolabeled immunoassay), and fluorescence detecting (i.e., immunofluorescence), among others (see p. 38 lines 15-22).

9.	Claim(s) 1-2, 5, 10-12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bahtz et al. (J. Neuroimmunol. 2014, 275(1-2), 2 pages; listed on IDS).
	Bahtz et al. teach a method comprising detecting autoantibodies to septin-7 in sera samples obtained from patients exhibiting paraneoplastic neurological syndromes (PNS), which addresses limitations of present claims 1-2, 5 and 10-11. In particular, 
Bahtz further teaches that patient serum did not react with isolated septins 7 or 11, but did react with they were complexed together (as in case of the brain sections and cultured neurons). Bahtz indicates that septins 3, 5, 6, 7 and 11 are reported to form a complex in hippocampal neurons. Accordingly, Bahtz teaches that the detected autoantibodies bind to a complex that comprises septin-7 as part of the complex along with one or more of septins 3, 5, 6 and 11, as in claim 14.

10.	Claim(s) 1-2, 5 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. (Biomedical Research (Tokyo), 2014, 35(2)L 133-143).
Kobayashi et al. teach a method of detecting tumor-associated autoantibodies in serum samples obtained from patients having lung adenocarcinoma (AC) (see abstract and Tissue and serum samples at p. 134), which addresses limitations of present claim 1 (detection of autoantibody in a sample), claim 10 (the patient has carcinoid of the lung), and 11 (the sample is serum). Two-dimensional immunoblotting was used to detect autoantibodies in the serum samples reactive to autoantigens found in AC tissue samples and AC cell lines (see abstract and methods), which is on point to claim 12 reciting detection using an immunoelectrophoretic technique. Kobayashi teaches the detection of autoantibodies in the serum samples that bound septin-7 (see Table 3), which thus addresses claims 1 and 2 with respect to the antigen polypeptide. 
Finally, because there are not method steps recited in claim 5, the BRI of the claim simply read upon detection of an autoantibody to septin-7, such as for the purpose of diagnosis. Given that Kobayashi has performed such a diagnostic method, the reference meets the limitations of the claim.

Conclusion
11.	No claims are allowed.

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly A. Ballard whose telephone number is (571)272-2150. The examiner can normally be reached Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649